DETAILED ACTION
The preliminary amendments filed 10/22/2020, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1, line 1 recites “System for monitoring” which is grammatically awkward. Claims 2-15 recites “System according to” which is grammatically awkward. Claim 16 line 1 recites “Method of monitoring” which is grammatically awkward.  Claims 17-20 preamble start “Method according to” which is grammatically awkward. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “a drill bit”, which raises the question on whether a new drill bit over the bit introduced in the preamble is required. It is assumed that applicant intended that line 2 refer to the bit introduced in the preamble for purposes of examination.
Claims 2-9 and 17 depend from claim 9, and thus are similarly rejected.
Claim 19, line 3 recites “optionally”, which raises the question as to whether or not detecting a drop in pressure is required. It is assumed that applicant intended that detecting a drop in pressure is not required for purposes of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, et al. US2008/000063.
Regarding claim 1, Xu, et al. teaches a system for monitoring wear of a drill bit 10, comprising: a drill bit 10 provided with: a cutting surface 14; an internal matrix 17; and a channel 18-19 at an internal region of the drill bit (held inside 17 and 23), beneath the cutting surface; a source of pressurised drilling fluid 22 (wherein circulating drilling fluid is described in ¶0024, as drilling fluid pressure), the internal matrix of the drill bit being connected to the source of pressurised drilling fluid (via passage 28), and configured to receive drilling fluid from the internal matrix (the flow 29 shown in Figure 1); and a monitor for monitoring the pressurised drilling fluid (¶0029 describes monitoring the pressure of the drilling fluid at the surface, which necessarily requires a monitor); wherein the channel is configured to release drilling fluid to an exterior of the drill bit when the cutting surface above the internal region is worn away to expose the channel (such as shown in Figure 2, wherein fluid flow can occur through 19 and through 98).
Regarding claim 2, one or more drilling fluid outlets 28 for supplying drilling fluid 27 from the internal matrix to the exterior of the drill bit (as shown in the arrows in Figure 1).
Regarding claim 3, the channel is enclosed within the drill bit (since 18 and 19 are held inside 17 and 23).
Regarding claim 4, the channel is positioned at a predetermined distance (the depth that 18 is placed within 17) from the cutting surface, such that exposure thereof to the exterior occurs due to wear of the cutting surface greater than or equal to the predetermined distance (as shown in Figure 2).
Regarding claim 5, the monitor is a pressure monitor (¶0029 describes monitoring fluid pressure) for measuring the pressure of the pressurised drilling fluid.
Regarding claim 6, the channel extends closest to the cutting surface beneath a shoulder or nose section of the drill bit (wherein 18 extends through the entire cutting structure, thus is considered to extend below at least a shoulder portion, which can include the outermost diameter of 17).
Regarding claim 7, the channel comprises at least one branching point (wherein 19 branches to 18).
Regarding claim 8, the monitor is positioned remotely relative to the drill bit (wherein ¶0029 describes monitoring pressure at the surface, which is remote to the drill bit).
Regarding claim 10, Xu, et al. teaches a drill bit 10, comprising: a cutting surface 14; an internal matrix 17 connectable to a source of pressurised drilling fluid 22 (drilling pressure described in ¶0024 as drilling fluid pressure); and a channel at an internal region of the drill bit, beneath the cutting surface, configured to receive drilling fluid from the internal matrix (via 28), the channel extending to an internal region of the drill bit (via 19); wherein the channel is configured to release drilling fluid to an exterior of the drill bit when the cutting surface above the internal region is worn away to expose the channel (as shown in Figure 2).
Regarding claim 11, one or more drilling fluid outlets (nozzle 28) for supplying drilling fluid from the internal matrix to the exterior of the drill bit.
Regarding claim 12, the channel is enclosed within the drill bit (since 18 and 19 are enclosed in 17 and 23, respectively).
Regarding claim 13, the channel is positioned at a predetermined distance from the cutting surface (location of 18), such that exposure thereof to the exterior occurs due to wear of the cutting surface greater than or equal to the predetermined distance (as shown in Figure 2).
Regarding claim 14, the channel extends closest to the cutting surface beneath a shoulder or nose section of the drill bit.
Regarding claim 15, the channel comprises at least one branching point (when 19 branches into 18).
Regarding claim 16, Xu, et al. teaches a method of monitoring wear of a drill bit ¶0008, the method comprising the steps of. providing [[a]] the drill bit with a channel configured to be exposed to the exterior of the drill bit by wear of the drill bit; monitoring pressurised drilling fluid ¶0029; and detecting a change in the pressurised drilling fluid, indicative of exposure of the channel to the exterior (¶0029 “the pressure of drilling fluid 22, being monitored by the operator at the surface, will noticeably drop to indicate to the operator that downhole abrading tool 10 has experienced excessive wear and should be replaced.”).
Regarding claim 17 the method is applied to the system of claim 1 (which is shown in Figures 1 and 2, and described above)
Regarding claim 18, the drill bit is the drill bit of claim 10 (as described above).
Regarding claim 19, the step of detecting a change comprises detecting a change in pressure of the pressurised drilling fluid, and optionally comprises detecting a drop in pressure of the pressurised drilling fluid for a predetermined time interval (¶0029 “the pressure of drilling fluid 22, being monitored by the operator at the surface, will noticeably drop to indicate to the operator that downhole abrading tool 10 has experienced excessive wear and should be replaced.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, et al. in view of Arps US2925251.
Regarding claim 9, Xu, et al. teaches the invention substantially as claimed, as described above, but does not teach the monitor comprises a sensor for automatic detection of variation of pressure.
Arps teaches that it is known in the art to have a monitor with a sensor (pressure transducer 200) capable of automatic detection of variation of pressure. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Xu, et al. in view of Arps to use a sensor to automatically detect pressure as a well-known means to detect pressure in a wellbore operation.
 Regarding claim 20, Xu, et al. teaches the invention substantially as claimed, as described above, but does not teach an additional step of emitting an audible and/or visual alarm when the change in the pressurised drilling fluid, indicative of exposure of the channel to the exterior, is detected.
Arps teaches that it is known in the art to emit an audible and/or visual alarm (the visual and aural alarms Column 17: 13-19) when the change in the pressurised drilling fluid, indicative of exposure of the channel to the exterior, is detected.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Xu, et al. in view of Arp to include an audio or visual alarm to let an operator know if pressure changes has occurred.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richard US2296183 teaches a drill bit 1 with wear indication by having ducts 6 that are open upon wear to produce a drop in pressure to indicate wear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        10/5/2022